
	
		II
		111th CONGRESS
		1st Session
		S. 605
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Kaufman (for
			 himself, Mr. Isakson, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Securities and Exchange Commission to
		  reinstate the uptick rule and effectively regulate abusive short selling
		  activities.
	
	
		1.Reinstatement
			 requiredNot later than 60
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission (in this Act referred to as the Commission)
			 shall—
			(1)reinstate the
			 substance of that portion of the regulations in effect on July 5, 2007, that
			 prohibited short sales not effected on a plus tick;
			(2)rescind rule 201
			 of regulation SHO, at section 242.201 of title 17, Code of Federal Regulations,
			 as in effect on the date of enactment of this Act;
			(3)require trades by
			 short sellers of securities to yield priority and preference to transactions
			 effected by long sellers of securities;
			(4)with the
			 concurrence of the Secretary of the Treasury and the Chairman of the Board of
			 Governors of the Federal Reserve System, prohibit short sales of the securities
			 of any financial institution, unless that trade is effected at a price (in
			 minimum lots, as specified by the Commission) that is at least 5¢ higher than
			 the immediately preceding transaction in such securities;
			(5)adopt such rules
			 and regulations, consistent with paragraphs (1) through (4), as necessary to
			 prohibit any person from engaging in any conduct that artificially would create
			 a plus tick or satisfy the price requirements set forth in the short sales
			 regulations of the Commission; and
			(6)take such other
			 actions as may be necessary or appropriate to make the regulation of short
			 sales by the Commission consistent with the requirements of this Act.
			2.Mandatory
			 settlement preparedness requirementNot later than 60 days after the date of
			 enactment of this Act, the Commission shall issue regulations prohibiting any
			 person from selling securities short, unless that person demonstrates, at the
			 time of the sale, that such person possesses, at the time of the sale, a
			 demonstrable, legally enforceable right to deliver the securities at the
			 required delivery date.
		3.Mandatory
			 settlement times for short salesNot later than 60 days after the date of
			 enactment of this Act, the Commission shall issue regulations to require that
			 all short sales settle on the same time frame employed for long sales of the
			 same securities.
		
